Title: Timothy Pickering to Bartholomew Dandridge, Jr., 26 December 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            [Philadelphia] Decr 26. 95.
          
          Colo. Pickering incloses the proceedings from Winchester, with the draught of an answer under the same cover, which Colo. Pickering wrote a number of days since & locked up in a closet at the office of state, where it lay unnoticed till this forenoon.
          Mr Dandridge will also find inclosed two letters received to day from Mr Monroe, which Mr D. will have the goodness to lay before the President. and
          A letter which I received this day under cover from Colo. Hamilton with his request to present it to the President.
        